Order entered February 4, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-01494-CV

       DAVID RANDALL POTTS AND RICHWATER HOLDINGS, LP, Appellants

                                                  V.

                                WHOF LENDING I, LLC, Appellee

                          On Appeal from the 14th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-18-09270

                                              ORDER
           By letter dated January 18, 2019, appellee requested a supplemental clerk’s record. As of

today’s date, the supplemental record has not been filed. Accordingly, on the Court’s own

motion, we ORDER Dallas County District Clerk Felicia Pitre to file, by February 11, 2019, a

supplemental clerk’s record containing “Plaintiff’s Response to Defendant’s TCPR Motion to

Dismiss” filed on October 22, 2018.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE